TUCKETT, Justice
(dissenting) :
I dissent. It appears to me that the plaintiff entirely disregarded her duty to use due care for her own safety. The plaintiff is bound by the testimony given in her deposition which clearly indicates that she failed to look for oncoming vehicles while she was attempting to complete a turn to her left. She did not see the .oncoming truck which collided with her vehicle until the moment of impact. It is obvious that the oncoming vehicle involved in the collision was within the plaintiff’s range of vision at all times. I am of the opinion that the plaintiff was guilty of negligence in the operation of her vehicle immediately prior to the collision and that her negligence was the proximate cause of her injuries and damage.
It would seem to me that upon the trial of this case as directed by the majority opinion the trial court will be obliged to direct a verdict against the plaintiff. I would affirm the trial judge.